Citation Nr: 0821849	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-29 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1976.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO).  A February 2003 rating decision denied a 
compensable evaluation for left ear hearing loss.  A June 
2003 rating decision held that new and material evidence had 
not been submitted to reopen a claim for service connection 
for right ear hearing loss.  A June 2006 rating decision held 
that the June 2003 rating decision was clearly and 
unmistakably erroneous.  The June 2006 rating decision 
established service connection for right ear hearing loss and 
combined it with the veteran's service-connected left ear 
hearing loss as non-compensable bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2007, the veteran and his spouse testified before a 
Veterans Law Judge sitting at the RO.  In May 2008, the Board 
notified the veteran that the Veterans Law Judge who presided 
at the April 2007 hearing had left the Board.  The veteran 
was advised in writing that he had the right to another 
hearing by another Veterans Law Judge.  See 38 U.S.C.A. § 
7102 (West 2002); 38 C.F.R. § 20.707 (2007).  In June 2008, 
the veteran responded that he wanted a hearing before a 
Veterans Law Judge at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule and coordinate an in-person 
hearing before a Veterans Law Judge, 
sitting at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




